Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 7,932,365 is being examined under the pre-AIA  first to invent provisions.
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Claim Rejections – 35 U.S.C. § 251
The reissue oath/declaration filed with this application is defective because it fails to clearly state how claims 13-15 are being broadened.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See 37 CFR 1.175 and MPEP § 1414.  
Claims 13-16 and 26-39 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 13-16 and 28-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Josic (WO 02/30983 or US 2003/0190732 A1) in view of the FDA Guidance for Industry (FDA).  
	Since WO 02/30983 is in German, the U.S. patent application publication to Josic, which is the result of the national stage entry of the international application, is relied upon herein as an English language equivalent for all rejections based on WO 02/30983.  Paragraph numbers refer to the '732 publication.  
Josic discloses a method of producing bikunin proteins from plasma (e.g. human plasma) (title; abstract; pars. [0006], [0009]).  The purified plasma fraction of Josic is employed as the base of a pharmaceutical formulation, which is obtainable by the optional further purification of the bikunin proteins, by formulation, by measures for sterilization or sterile filtration and by inactivation of any pathogens present (par. [0027]).  Josic discloses adding a stabilizer such as polyols, sugars, sugar alcohols, amino acids or inorganic salts to the bikunin plasma fraction composition (pars. [0027]-[0028]).  The resulting pharmaceutical formulations are suitable for intravenous administration (i.e. they are suitable for administration to a human) (par. [0027]).  The plasma fraction contains bikunin-containing proteins of apparent molecular weight of 100 to 250 kDa, such as inter-α-inhibitor (IαI; MW 220 kDa) and pre-α-inhibitor (PαI; MW of at least 100 kDa) (pars. [0002], [0006], [0026]).  Josic teaches the purified plasma fraction of bikunin (light chain), contains proteins associated with at least one heavy chain selected from H1, H2 and H3 (pars. [0001], [0003], [0006]) as recited in claims 37 and 38.  The purified IαI and PαI would be in physiological proportion when they are purified from plasma, where they occur naturally.  The process disclosed by Josic results in pure IαIp proteins that do not have any additional substantial components, and are essentially free of unbound separate bikunin (pars. [0006]; [0025]-[0026]).  The purified plasma fraction of Josic contains at least 90% proteins that exhibit anti-trypsin activity, indicating that the proteins are within the scope of about 85% to 100% pure.  However the composition produced by Josic in the working example may 
The FDA guidance for industry (FDA) on the use of monoclonal antibodies in drug manufacturing shows that this problem was well known in the art.  The FDA advises, “Leaching of mAb or impurities from the solid support into the final product should be considered when specifications are established for the drug substance…The stability of the mAb reagent during use, the column performance, and the microbial contaminants should be monitored during production of drug substance and documented by the drug substance manufacturer. Tests and acceptance criteria for residual mAb should be included in the specifications for drug substances processed with mAb reagents. Residual mAb should be monitored by sensitive and specific assay (e.g., enzyme-linked immunosorbent assay (ELISA)).”  See pp. 4-5.  Drug manufacturers using monoclonal antibodies linked to a solid support are expected to perform a minimum of six different tests on the antibody reagent (p. 6).
The stringent requirements for using immunoaffinity reagents in the manufacture of drugs for human consumption would have motivated one skilled in the art to use other purification methods suggested by Josic.  Josic teaches the use of DEAE anion exchange chromatography to isolate the proteins [0018, 0034] and further suggests hydroxyapatite chromatography [0019].  It would have been obvious to try hydroxyapatite chromatography for further purification because it is one of a finite number of identified, predictable potential means to obtain highly purified IαI and PαI (MPEP 2143(I)(E)).  Having obtained IαI and PαI in highly purified form, and in physiological proportions, it would have been obvious to formulate it in a pharmaceutical composition for use in treating sepsis as taught by Josic.  Therefore claims 13, 37 and 38 are prima facie obvious.
Regarding claims 14, 30 and 35, Josic teaches the anti-trypsin specific activity, which is an intrinsic property of the bikunin-containing proteins, is much higher in the bikunin plasma fraction than the activity of human plasma.  The anti-trypsin specific activity is preferably more than 200 times that in human plasma (pars. [0023]-[0024]), which encompasses the claimed trypsin inhibitory specific activity of about 1000 to 
Regarding claims 15, 16 and 36, Josic teaches that the bound bikunin in the purified plasma fraction has a half-life of several hours in vivo (par. [0007]).  This teaching is greater than one hour, and is considered to read on or render obvious the half-lives recited in claims 15 and 16 as well for the following reasons.  First, although it is not clear precisely what "several hours" means, it could reasonably encompass times such as 5-10 hours.  Thus, "several hours" is reasonably considered to read on "at least 5 hours" and "at least 10 hours".  However, in the alternative, if "several hours" does not read on these times directly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05).  In this case, there is no indication that there are any structural differences between the compositions of Josic and those of the instant claims.  Second, the instant specification teaches that half-life is an inherent property of the composition and fluctuations of the half-life are not based on the structure of the composition itself, but based on the state of sepsis (i.e. the rate of clearance) in the patient to which the composition is administered (see col. 20, lines 1-6; col. 20, line 60 to col. 21, line 12; col. 21, lines 37-41; Fig. 4 of the '365 patent).  Thus, in the absence of any structural difference between the compositions of Josic and those instantly claimed, the half-life is considered a property of the composition that depends upon the state of sepsis at a given time.  
Regarding claim 28, Josic teaches that the pharmaceutical formulations are suitable for intravenous administration (i.e. they are suitable for administration to a human) (pars. [0027]-[0028]).  The liquid base of said intravenous formulation that is necessarily present qualifies as a pharmaceutically acceptable carrier.  
Regarding claim 29, the formulation comprising purified plasma fraction itself or in combination with the commonplace components used for intravenous injection as taught by Josic reads on a kit, and the mere recitation of printed matter (i.e. instructions) is not afforded patentable weight since there is no evidence of a new and unobvious 
With regard to claims 31 and 32, Josic is silent on the proportions of the two proteins in the composition.  However Josic teaches that these proteins can be isolated directly from plasma or from cryosupernatant; each contains the proteins in physiological proportions.  
Regarding claims 33 and 34, Josic teaches pharmaceutical formulations comprising conventional stabilizers such as polyols, sugars and amino acids (par. [0027]).  
With regard to claim 39, Josic teaches the use of the disclosed plasma fraction for treating sepsis or septic shock (pars. [0008], [0031]; claim 13).  The purified plasma fraction of Josic is employed as the base of a pharmaceutical formulation, which is obtainable by the optional further purification of the bikunin proteins, by formulation, by measures for sterilization or sterile filtration and by inactivation of any pathogens present (par. [0027]).  Josic teaches that the resulting pharmaceutical formulations are suitable for intravenous administration (i.e. they are suitable for administration to a human) (par. [0027]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the methods of Josic to purify IαI and PαI and formulate it for treatment of sepsis.  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 26 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Josic as applied to claims 13-16 and 28-39 above, and further in view of Wheeler.
Josic teaches a pharmaceutical composition comprising purified IαI and PαI, which can be used to treat sepsis as described above.  Josic does not teach a composition further comprising additional therapeutic agents such as an anticoagulant, an anti-inflammatory agent or an immunomodulator.
Wheeler discloses experimental treatments for sepsis including anticoagulants, agents which block the action of tumor necrosis factor, and agents which block the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to make a pharmaceutical composition comprising IαI and PαI, in combination with an anticoagulant, an anti-inflammatory agent or an immunomodulator.  It is prima facie obvious to combine two compositions known to be useful for the same purpose in order to produce a new composition useful for the very same purpose.  MPEP 2144.06(I).  Thus the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.


Double Patenting
Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-40 of U.S. Patent No. RE47,972, as previously stated (Office action mailed September 2, 2021, pp. 13-14).   Applicant did not traverse this rejection.


Response to Arguments
Applicant argues (remarks filed January 14, 2022, pp. 8-10) that Josic does not teach or suggest the invention because the methods of Josic would fail to produce a composition suitable for administration to a human.  This argument is not persuasive because Applicant has focused on the working examples in Josic while ignoring the other teachings of the reference.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  MPEP 2123(I).  In this case, Josic teaches the use of starting materials (plasma, cryosupernatant) and chromatographic processes (DEAE and hydroxyapatite chromatography) capable of producing the claimed composition (which is a more purified preparation of the same proteins), as well as the methods of using the composition.  The claimed composition has the same utility as Josic’s, and Josic 

Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘365 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/           Supervisory Patent Examiner, Art Unit 3991